Appeal from an order of the Madison Special Term. Appellant Welfare Commissioner of Chemung County appeals from the order which denies Ms motion to dismiss the petition of St. Joseph’s Hospital and which directs him to determine whether or not Frank Tongue was a medically indigent person on July 1, 1944, and if so, to provide for the care furnished Tongue by petitioner. On May 29, 1944, Tongue, a resident of the town of Baldwin, Chemung County, New York, suffering from gunshot wounds was admitted as an emergency *973ease to the hospital maintained and operated by petitioner. It was believed by the petitioner that Tongue was of sufficient financial ability to pay his hospital bill. On investigation, and prior to July 1, 1944, petitioner determined that he was financially irresponsible and on that date served notice upon Hillman, County Commissioner of Public Welfare, that Tongue was medically indigent and that his care should be a public charge and that his hospitalization should be paid for by the County of Chemung. This was opposed by the commissioner, and a motion made to dismiss the proceeding because the petition was insufficient in law to furnish grounds for the relief sought. It was decided that the commissioner was to determine whether or not from July 1, 1944, to November 11, 1944, Tongue was a medically indigent person in need of medical and hospital care, and if so, to provide therefor and to pay the petitioner the expenses thereof. Order affirmed, with $25 costs and disbursements. All concur. [See 271 App. Div. 757.]